Name: 81/1065/EEC: Council Decision of 15 December 1981 changing for 1982 the import quotas established by Decision 80/1278/EEC in respect of State-trading countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-31

 Avis juridique important|31981D106581/1065/EEC: Council Decision of 15 December 1981 changing for 1982 the import quotas established by Decision 80/1278/EEC in respect of State-trading countries Official Journal L 390 , 31/12/1981 P. 0001 - 0152+++++( 1 ) OJ NO L 353 , 29 . 12 . 1980 , P . 1 . ( 2 ) OJ NO L 376 , 31 . 12 . 1980 , P . 1 . COUNCIL DECISION OF 15 DECEMBER 1981 CHANGING FOR 1982 THE IMPORT QUOTAS ESTABLISHED BY DECISION 80/1278/EEC IN RESPECT OF STATE-TRADING COUNTRIES ( 81/1065/EEC )$$ THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3286/80 OF 4 DECEMBER 1980 ON IMPORT ARRANGEMENTS IN RESPECT OF STATE-TRADING COUNTRIES ( 1 ) , AND IN PARTICULAR ARTICLE 3 ( 1 ) AND ( 2 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS CERTAIN CHANGES SHOULD BE MADE FOR 1982 IN THE QUOTAS ESTABLISHED IN RESPECT OF STATE-TRADING COUNTRIES IN ACCORDANCE WITH COUNCIL DECISION 80/1278/EEC OF 22 DECEMBER 1980 ON THE IMPORT QUOTAS TO BE OPENED BY THE MEMBER STATES IN RESPECT OF STATE-TRADING COUNTRIES IN 1981 ( 2 ) IN ORDER TO ADAPT THESE QUOTAS TO THE FORESEEABLE ECONOMIC SITUATION IN 1982 , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . SUBJECT TO PARAGRAPH 2 , ANNEXES I TO XI OF DECISION 80/1278/EEC SHALL BE REPLACED BY THE CORRESPONDING ANNEXES TO THIS DECISION . 2 . THE IMPORT QUOTAS FOR 1981 ON TEXTILE PRODUCTS SUBJECT TO THE OUTWARD PROCESSING REGIME SHALL BE RENEWED FOR 1982 IN ACCORDANCE WITH ARTICLE 3 ( 2 ) OF REGULATION ( EEC ) NO 3286/80 . THE COUNCIL SHALL ADOPT , BEFORE 1 MARCH 1982 , PURSUANT TO ARTICLE 113 OF THE TREATY , ANY NECESSARY AMENDMENTS TO THE IMPORT QUOTAS REFERRED TO IN THE PRECEDING SUBPARAGRAPH . ARTICLE 2 THIS DECISION SHALL TAKE EFFECT ON 1 JANUARY 1982 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 15 DECEMBER 1981 . FOR THE COUNCIL THE PRESIDENT D . HOWELL